ORDER
This matter is before the Court pursuant to a petition for a writ of mandamus. Respondent has filed a return in opposi*644tion to the petition as well as a motion to seal all of the documents filed in this matter. We deny the motion to seal except as to Exhibits 1 and 3 to the return to the petition for a writ of mandamus. In addition, it is apparent from the filings in this matter that footnote 11 in Ex parte Harrell v. Attorney General, 409 S.C. 60, 760 S.E.2d 808 (2014) has been misconstrued; therefore, we take this opportunity to rescind it.
The petition for a writ of mandamus will be ruled upon after the deadline for filing any reply has expired and the Court has had sufficient time to thoroughly consider the issues raised by the petition.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.